Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141561                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  SAVEWAY FOOD CENTER, INC. and KAJY                                                                  Alton Thomas Davis,
  PROPERTY ENTERPRISE, L.L.C.,                                                                                           Justices
           Plaintiffs-Appellants,
  v                                                                 SC: 141561
                                                                    COA: 290614
                                                                    Macomb CC: 2008-003413-CK
  McNICHOLS REAL ESTATE, L.L.C., and
  JERRY PATTAH,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 29, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           1018                                                                Clerk